UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

"ILEog

J“L ~ 9 2013 '
CATHY L. TooLE, *'§;I'2003 WL
22097797, at *l (D.C. Cir. Aug. 28, 2003) (per curiam) ("The district court lacked subject matter jurisdiction . . .
because underlying the claim is an allegation that the VA unjustifiably denied a veteran’s beneflt"); Higgins v. Kelh/,
824 F.2d 690, 691 (8th Cir. l987) (per curiam) (affirrning dismissal for lack of subject matter jurisdiction of
complaint against Veterans Administration rating board and supervisor arising from denial of veterans benefits);
Kumnick v. United Slates, N0. 8:05-cv-Ol5l l, 2007 WL 4614771, at *2 (M.D. Fla. Dec. 31, 2007) ("The plain
language of 38 U.S.C. § 5l1(a) precludes this court’s exercise of subject matter jurisdiction over Plaintiff’s claim
that Defendant failed to properly and timely verify Plaintiff s eligibility for VA benefits.").

/\

The plaintiffs"claims against the . . . federal judges are barred on judicial immunity
grounds?’ Caldwell v. Kagan, 455 F. App’x l, l (D.C. Cir. 2011) (citing Forrester v. Whz`te, 484
U.S. 219 (l988) and Sina’ram v. Sua'a, 986 F.2d 1459, 1460 (D.C. Cir. 1993)). Accordingly, the
complaint must be dismissed for failure to state a claim upon which relief can be granted. See,

e.g., Tsitrin v. Lettow, 888 F. Supp. 2d 88, 91 (D.D.C. 2012). An Order is issued separately.

/@//@11>